Case MDL No. 2915 Document 19-3 Filed 08/07/19 Page 1 of 33




EXHIBIT C
      Case
         Case
           1:19-cv-01006
               MDL No. 2915
                         Document
                            Document
                                  1 Filed
                                     19-308/01/19
                                          Filed 08/07/19
                                                   Page 1 Page
                                                          of 27 2PageID#
                                                                  of 33 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


EMANUYEL AMINOV, Individually and on *
Behalf of All Others Similarly Situated,
                                         *
                              Plaintiff,
                                         *
       vs.
                                         * Civil Action No. _______________
CAPITAL ONE FINANCIAL
CORPORATION, CAPITAL ONE BANK * JURY TRIAL DEMANDED
(USA), N.A., AND CAPITAL ONE, N.A.
                                           INJUNCTIVE RELIEF DEMANDED
                                         *
                              Defendants.
                                                *

                                                *

                               CLASS ACTION COMPLAINT

       Plaintiff Emanuyel Aminov (“Plaintiff” or “Aminov”), individually and on behalf of all

others similarly situated, upon personal knowledge of the facts pertaining to him and on

information and belief as to all other matters, and upon the investigation conducted by Plaintiff’s

counsel, brings this class action complaint against Capital One Financial Corporation, Capital One

Bank (USA), N.A., and Capital One, N.A. (“Capital One” or “Defendants”), and alleges as

follows:

                                 NATURE OF THE ACTION

       1.      This action arises from one of the largest bank data security breaches in U.S.

history. On July 29, 2019, Capital One announced that an unauthorized party had gained access

to one of its cloud-based servers (the “Server”), used to store private and identifying information

about its customers, including information customers were required to and did provide when

applying for Capital One products and services and data maintained by the company that tracked
      Case
         Case
           1:19-cv-01006
               MDL No. 2915
                         Document
                            Document
                                  1 Filed
                                     19-308/01/19
                                          Filed 08/07/19
                                                   Page 2 Page
                                                          of 27 3PageID#
                                                                  of 33 2



its customers’ activities (collectively, “Personal Information”). 1      According to a criminal

complaint filed that same day in the federal district court in Seattle, the unauthorized party –

identified as Paige Thompson – is alleged to have repeatedly accessed or attempted to access the

Server with impunity for over a four month period and copied the Personal Information of 106

million Capital One customers into her own private storage site (the “Data Breach” or “Breach”). 2

       2.      Capital One’s announcement revealed that the unauthorized access to its Server

began in March 2019 and continued unabated until July 2019, giving criminals ample opportunity

to access and download Plaintiffs’ Personal Information for months. In the criminal complaint,

prosecutors explained that Thompson – a former employee of Amazon Web Services, which

hosted the breached Server – exploited a negligently configured firewall on Capital One’s system

in order to access customers’ data on the Capital One Server at various times between March 12

and July 17, 2019.

       3.      According to Capital One, the Breach was only discovered after an anonymous

“ethical” or “white hat” hacker notified the company in July 2019 that its customers’ data appeared

to be leaked online (i.e., made available for anyone to obtain and use for nefarious purposes).

       4.      The scope of the Data Breach cannot be understated: there are 106 million known

victims, thus far, of Capital One’s security failures, and investigations are ongoing.




1
    Capital One Newsroom, Capital One Announces Security Incident, Capital One (July 29,
2019),    press.capitalone.com/phoenix.zhtml?c=251626&p=irol-newsArticle_pf&ID=2405043;
Frequently Asked Questions, Capital One (last updated July 31, 2019),
https://www.capitalone.com/facts2019/ (collectively hereinafter, “Breach Notification”).
2
   Complaint for Violation of 18 U.S.C. 1030(a)(2), ECF No. 1, United States of America v. Paige
A. Thompson, a/k/a “erratic”, Case No. 2:19-mj-00344-MAT (W.D. Wa.) (hereinafter,
“Thompson Complaint”).

                                                -2-
      Case
         Case
           1:19-cv-01006
               MDL No. 2915
                         Document
                            Document
                                  1 Filed
                                     19-308/01/19
                                          Filed 08/07/19
                                                   Page 3 Page
                                                          of 27 4PageID#
                                                                  of 33 3



       5.      Although Capital One’s July 29, 2019 announcement states, without providing

evidence, that it does not believe it is likely its customers’ data has been disseminated or used to

commit identity fraud, 3 the hacker herself unequivocally stated her intent to distribute the data at

least a month prior to being discovered. 4

       6.      As the result of Capital One’s failure to reasonably secure its Server, a

cybercriminal with a stated intent to distribute obtained the Personal Information of over 100

million customers, including Plaintiff and the other Class members, exposing them to an increased

risk of fraud and identity theft, and causing them injuries and damages, including, but not limited

to, the lost value of their Personal Information, and the lost time and expense necessary to protect

themselves against the foreseeable fraud and identity theft that Capital One’s conduct caused.

Plaintiff and Class members are further damaged as their Personal Information remains in Capital

One’s possession, without adequate protection.

                                 JURISDICTION AND VENUE

       7.      This Court has jurisdiction under 28 U.S.C. §1332(a)(1) as modified by the Class

Action Fairness Act of 2005, because Plaintiff and Defendants are citizens of different states, there

are more than 100 members of the class, and the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of attorneys’ fees, interest, and costs.

       8.      Venue is proper in this District under 28 U.S.C. §1391 because Defendants engaged

in substantial conduct relevant to Plaintiff’s claims within this District and are headquartered and

have their principal place of business in this District.




3
    Breach Notification.
4
    Thompson Complaint, at ⁋25.

                                                 -3-
       Case
          Case
            1:19-cv-01006
                MDL No. 2915
                          Document
                             Document
                                   1 Filed
                                      19-308/01/19
                                           Filed 08/07/19
                                                    Page 4 Page
                                                           of 27 5PageID#
                                                                   of 33 4



                                             PARTIES

        9.        Plaintiff Emanuyel Aminov resides in and is a citizen of the State of New York.

Between 2005 and 2019, Plaintiff applied for and obtained three credit cards through Capital One.

When opening his accounts, Plaintiff provided Capital One with certain Personal Information. In

doing so, Plaintiff believed that Capital One took all reasonable, necessary, legally required, and

industry standard security measures to protect the Personal Information he provided and the

Personal Information contained within his accounts (i.e., transaction and payment histories, credit

limits, and balances), and that his Personal Information would remain private. As a result of

Capital One’s failure to protect his Personal Information, Plaintiff suffered injuries and damages,

including, but not limited to, loss in value of his Personal Information, an increased risk of identity

theft, and loss of time and money spent to protect himself from the foreseeable risk of fraud and

identify theft.

        10.       Capital One Financial Corporation (“Capital One Financial”) is a Delaware

corporation with its principle place of business at 1680 Capital One Drive, McLean, VA 22102.

Capital One Financial offers a broad array of financial products and services to consumers, small

business, and commercial clients, including banking and credit cards. Capital One Financial

operates through two primary subsidiaries: Capital One Bank (USA), N.A. and Capital One, N.A.

        11.       Capital One Bank (USA), N.A. (“Capital One Bank”) is a national association and

operating subsidiary of Capital One Financial with its principle place of business at 4851 Cox

Road, Glen Allen, VA 23060. Capital One Bank operates as a bank and serves consumers, small

businesses, and commercial clients worldwide, offering checking accounts, credit and debit cards,

loans, insurance, payment protection, phone banking, bill pay, lending, and online banking

services.


                                                 -4-
      Case
         Case
           1:19-cv-01006
               MDL No. 2915
                         Document
                            Document
                                  1 Filed
                                     19-308/01/19
                                          Filed 08/07/19
                                                   Page 5 Page
                                                          of 27 6PageID#
                                                                  of 33 5



       12.     Capital One, N.A. is a is a national association and operating subsidiary of Capital

One Financial with its principal place of business at 1680 Capital One Drive, McLean, VA 22102.

It offers banking products and services to small business and commercial clients.

       13.     Capital One Financial, Capital One Bank, and Capital One, N.A. are collectively

referred to herein as “Capital One.”

             SUBSTANTIVE ALLEGATIONS COMMON TO ALL COUNTS

       A.      Capital One’s Commitment to Security and Privacy Protections

       14.     Capital One is a global financial services that began in 1994. In 25 years, it has

grown to become a Fortune 500 company traded on the New York Stock Exchange under the

symbol “COF” and included in the S&P 100 index.

       15.     Capital One offers a broad spectrum of financial products and services to

consumers, small businesses, and commercial clients through a variety of channels. It supports its

services by renting or contracting for computer servers through a cloud-based computing company.

Capital One stores customers’ Personal Information on these servers, including credit card

applications and other information regarding customers and support services. 5

       16.     Capital One is now one of the largest banks in the United States – the eighth largest

by deposits – with $249.8 billion in deposits and $372.5 billion in total assets as of December 31,

2018. 6 Capital One is also the third largest credit card issuer, the third largest issuer of small




5
    Thompson Complaint, at ¶7.
6
    Capital One Press Room, Our Company, Capital One, http://press.capitalone.com/
phoenix.zhtml?c=251626&p=irol-factsheet (last visited Aug. 1, 2019).

                                               -5-
          Case
             Case
               1:19-cv-01006
                   MDL No. 2915
                             Document
                                Document
                                      1 Filed
                                         19-308/01/19
                                              Filed 08/07/19
                                                       Page 6 Page
                                                              of 27 7PageID#
                                                                      of 33 6



business credit cards in the U.S., the largest U.S. direct bank, and the second largest financial

institution auto loan originator. 7

          17.    When customers apply for financial products and services, including credit cards,

Capital One requires them to provide Personal Information. Upon information and belief, Capital

One stores that information on its servers.        It also collects and stores additional Personal

Information about its customers, such as payment and transaction history, balances, credit limits,

and credit scores.

          18.    Capital One represents to its customers that it will secure the Personal Information

and protect its customers’ privacy. It states, “Safeguards are in place to protect your information,”

and in its technology guarantee, it commits: “We build information security into our systems and

networks using internationally recognized security standards, regulations, and industry-based best

practices.” 8

          19.    The Capital One privacy and opt out notice, last updated July 2017, reiterates: “To

protect your personal information from unauthorized access and use, we use security measures that

comply with federal law. These measures include computer safeguards and secured files and

buildings.” 9

          20.    In a Frequently Asked Questions section of its website, Capital One provides the

following response to the question, “How does Capital One protect my personal and business

information?”:


7
    Id.
8
  Commitment, Capital One, https://www.capitalone.com/applications/identityprotection/
commitment/ (last visited Aug. 1, 2019) (hereinafter, “Commitment”).
9
  Privacy Notice, Capital One, https://www.capitalone.com/privacy/notice/en-us/ (last visited
Aug. 1, 2019).

                                                 -6-
       Case
          Case
            1:19-cv-01006
                MDL No. 2915
                          Document
                             Document
                                   1 Filed
                                      19-308/01/19
                                           Filed 08/07/19
                                                    Page 7 Page
                                                           of 27 8PageID#
                                                                   of 33 7



        “We’re committed to maintaining the privacy and security of your information so you can

        feel safe banking no matter where you are.

              •   We build security into all of our systems and networks.

              •   Our experts perform internal and external tests on all our applications and systems

                  to safeguard your information.

              •   We leverage multiple preventative and detective methods to mitigate risks and

                  protect access to your information through a layered security program.” 10

        21.       In particular, Capital One represents that it protects its customers’ Social Security

numbers, “collected through any channel or retained in any way by Capital One in connection with

customer, employee or other relationships” and states:

        “Our policies and procedures:

                  1. Protect the confidentiality of Social Security numbers;

                  2. Prohibit the unlawful disclosure of Social Security numbers; and

                  3. Limit access to Social Security numbers to employees or others with legitimate

                  business purposes.” 11

        22.       Capital One’s representations regarding its data security efforts and privacy

protections were false, misleading, and deceptive.

        B.        Capital One and the Financial Services Industry Were on Notice of a
                  Heightened Data Breach Risk

        23.       Prior to Capital One’s July 29, 2019 Data Breach announcement, numerous articles

identified the heightened risk of data breaches faced by the financial services industry.


10
     Commitment.
11
   Social Security Number Protections, Capital One, https://www.capitalone.com/identity-
protection/privacy/social-security-number (last visited Aug. 1, 2019).

                                                   -7-
       Case
          Case
            1:19-cv-01006
                MDL No. 2915
                          Document
                             Document
                                   1 Filed
                                      19-308/01/19
                                           Filed 08/07/19
                                                    Page 8 Page
                                                           of 27 9PageID#
                                                                   of 33 8



           24.    For example, an August 28, 2018 article in Forbes reported:

           The risk of cyberattack on financial services firms cannot be overstated. Cyberattacks cost
           financial services firms more to address than firms in any other industry at $18 million per
           firm (vs. $12 million for firms across industries). Financial services firms also fall victim
           to cybersecurity attacks 300 times more frequently than businesses in other industries. In
           other words, while the typical American business is attacked 4 million times per year, the
           typical American financial services firm is attacked a staggering 1 billion times per year. 12

           25.    That same article reports that the “rate of breaches, or theft of sensitive data, in the

financial services industry has tripled over the past five years.” 13

           26.    Major banks have acknowledged the serious, impending risk of a security breach.

Jamie Dimon, CEO of JPMorgan Chase, has stated that his bank spends almost $600 million a

year on security, and Bank of America’s CEO has stated in the past that the bank has a “blank

check” for cybersecurity. 14

           27.    In fact, Capital One itself has faced security breaches in the recent past. In a breach

in 2017, “Capital One notified customers that a former employee may have had access for nearly

four months to their personal data, including account numbers, telephone numbers, transaction

history and Social Security numbers.” 15




12
    Bhakti Mirchandani, Laughing All the Way to the Bank: Cybercriminals Targeting U.S.
Financial     Institutions,   FORBES  (Aug.    28,    2018),    https://www.forbes.com/sites/
bhaktimirchandani/2018/08/28/laughing-all-the-way-to-the-bank-cybercriminals-targeting-us-
financial-institutions/#15f32e796e90.
13
     Id.
14
   Emily Flitter and Karen Weise, Capital One Data Breach Compromises Data of Over 100
Million, THE NEW YORK TIMES (July 29, 2019), https://www.nytimes.com/
2019/07/29/business/capital-one-data-breach-hacked.html (hereinafter, “Data     Breach
Compromises Data”).
15
     Data Breach Compromises Data.

                                                   -8-
       Case
         Case
            1:19-cv-01006
               MDL No. 2915
                          Document
                            Document
                                   1 Filed
                                     19-3 08/01/19
                                           Filed 08/07/19
                                                     Page 9Page
                                                            of 2710
                                                                  PageID#
                                                                    of 33 9



           28.   Capital One reported a similar breach in 2014. 16

           29.   In 2017, Capital One CEO and Chairman Richard Fairbank warned investors that a

breach the size of the Equifax breach would be very expensive for the company. He stated, “These

are bad things for card companies because, every time there’s been a breach, I’ve said to our folks,

‘How come card companies end up paying for this and why not the one who did the breach?’” 17

           30.   Clearly, Capital One did not heed its own warning. Despite such public information

and its own history of breaches putting Capital One on notice of the heightened risk of data

breaches faced by the financial services industry, Capital One failed to take adequate steps to

protect its customers’ Personal Information.

           C.    Capital One’s Recent, Dubious Security Measures

           31.   According to Bloomberg, some “financial industry executives have cautioned that

sensitive consumer data could be put at risk on the cloud. Bank of America Corp., the second-

largest U.S. bank, has been reticent to use the public cloud.” 18

           32.   Despite these cautions, Capital One has pushed forward with its cloud-based

security and applications. In April 2019, Fairbank told investors, “We are now considered one of

the most cloud-forward companies in the world.” 19 According to a Bloomberg article, Fairbank




16
     Id.
17
   Jennifer Surane and Lananh Nguyen, Capital One Touted the Cloud’s Safety as Hacker Was
Breaching It, BLOOMBERG (July 30, 2019), https://www.bloomberg.com/news/articles/2019-07-
30/capital-one-touted-the-cloud-s-safety-as-hacker-was-breaching-it (hereinafter, “Touted the
Cloud’s Safety”).
18
     Touted the Cloud’s Safety.
19
     Id.

                                                 -9-
      CaseCase
           1:19-cv-01006
               MDL No. 2915
                         Document
                             Document
                                  1 Filed
                                      19-308/01/19
                                            Filed 08/07/19
                                                    Page 10Page
                                                            of 2711
                                                                  PageID#
                                                                    of 33 10



has been “one of the financial industry’s most vocal proponents for shifting sensitive customer

information to outside cloud services.” 20

           33.   In recent years, Capital One hired thousands of engineers and developed its
                                                                                             21
application programming interface to share data more seamlessly through the cloud.                In

particular, Capital One selected Amazon Web Services for its cloud-based security model and has

committed to moving all of its customer data to the cloud by the end of 2020. 22

           D.    The Data Breach

           34.   On July 29, 2019, Capital One announced that a hacker had broken through its

negligently misconfigured firewall and accessed and copied 106 million customers’ Personal

Information from the company’s cloud-based Server. 23

           35.   It is not clear, based on publicly available information or through statements made

by Capital One, when Capital One first became aware of the Breach, but Capital One claims that

it was first alerted to the possibility of a Data Breach on July 17, 2019. On that date, an ethical

hacker, not related to or employed by Capital One, sent an email to an email address that Capital

One maintains in order to solicit disclosures of actual or potential vulnerabilities in its computer




20
     Id.
21
    Id.; see also “How to Cloud” with Capital One: How Capital One Reduced its Data-Center
Footprint, Expanded its Use of Microservices, and Reimagined Banking Using AWS, AWS,
https://aws.amazon.com/solutions/case-studies/capital-one-enterprise/ (last visited Aug. 1, 2019).
22
    Peter Cohan, Will Capital One’s 106M Name Data Breach Cut Into AWS’s Growth?, FORBES
(July 30, 2019), https://www.forbes.com/sites/petercohan/2019/07/30/will-capital-ones-106m-
name-data-breach-cut-into-awss-growth/#18f5b1e49d51.
23
     Breach Notification.

                                                - 10 -
      CaseCase
           1:19-cv-01006
               MDL No. 2915
                         Document
                             Document
                                  1 Filed
                                      19-308/01/19
                                            Filed 08/07/19
                                                    Page 11Page
                                                            of 2712
                                                                  PageID#
                                                                    of 33 11



systems. The email warned that there appeared to be leaked data belonging to Capital One’s

customers on GitHub.com. 24

           36.     Capital One then proceeded to investigate the claim; it examined the GitHub file,

which was timestamped April 21, 2019, and determined that the file contained the IP address for

a specific Capital One server. Capital One further determined that a “firewall misconfiguration

permitted commands to reach and be executed by that server, which enabled access to folders or

buckets of data” in the cloud-based Server. 25

           37.     The April 21st file contained code for three commands, as well as a list of more

than 700 folders or buckets of data. 26 Capital One tested the three commands and confirmed that

they did indeed give outsiders the ability “to obtain Capital One’s credentials, to list or enumerate

folders or buckets of data, and to extract data from certain of those folders or buckets.” 27 In

particular, “Capital One confirmed that the more-than-700 folders or buckets of data listed in the

April 21 File matched the actual names of folders or buckets of data used by Capital One for data

stored” on the Server. 28

           38.     Further, according to the Thompson Complaint, Capital One’s logs show a number

of connections or attempted connections using those commands from masked IP addresses, all

with the same beginning numbers, which Capital One believes to be related to activity conducted




24
     Thompson Complaint, at ¶¶8-9.
25
     Id. at ¶10.
26
     Id. at ¶11.
27
     Id. at ¶12.
28
     Id.

                                                 - 11 -
      CaseCase
           1:19-cv-01006
               MDL No. 2915
                         Document
                             Document
                                  1 Filed
                                      19-308/01/19
                                            Filed 08/07/19
                                                    Page 12Page
                                                            of 2713
                                                                  PageID#
                                                                    of 33 12



by the same person involved in the April 21, 2019 intrusion. Each log entry shows “similar unusual

miscommunications through the misconfigured firewall to the” Server. 29

           39.     The FBI’s investigation into the Breach identified Thompson as the architect of the

intrusion. Thompson’s posts on several websites and social media sites strongly suggest that she

intended to sell or distribute the Personal Information. For instance, on June 18, 2019, Thompson

appears to have posted on Twitter:

           “Ive basically strapped myself with a bomb vest, fucking dropping capitol ones dox and

           admitting it”

           “I wanna distribute those buckets i think first”

           “There ssns…with full name and dob” 30

           40.     The FBI Special Agent investigating Thompson understood this post to indicate

that Thompson “intended to disseminate data stolen from victim identifies, starting with Capital

One.” 31

           41.     The Personal Information that was stolen as a result of Capital One’s failures

includes its customers’ most sensitive information: credit scores, limits, balances, and payment

history; contact information, inducing ZIP codes and email addresses; dates of birth; self-reported

income and payments history; fragments of transaction data during 2016, 2017, and 2018; 140,000

Social Security numbers of credit card customers; and 80,000 linked bank-account numbers from

secured credit-card customers. This is extraordinarily intimate data that includes rarer prizes for

hackers, such as dates of birth, social security, and bank account numbers.


29
     Id. at ¶13.
30
     Id. at ¶25.
31
     Id.

                                                   - 12 -
      CaseCase
           1:19-cv-01006
               MDL No. 2915
                         Document
                             Document
                                  1 Filed
                                      19-308/01/19
                                            Filed 08/07/19
                                                    Page 13Page
                                                            of 2714
                                                                  PageID#
                                                                    of 33 13



         42.       In total, 100 million U.S. customers’ Personal Information was taken, and likely

even more exposed. Another 6 million customers in Canada were affected. Most at risk are

consumers and small businesses who applied for credit card products through Capital One between

2005 and early 2019 because, the data copied includes primarily data related to credit card

applications, some of which is not tokenized or encrypted. 32

         E.        Capital One Failed to Implement Basic Security Measures that Would
                   Have Prevented the Data Breach

         43.       On information and belief, Capital One failed to implement reasonable, industry-

standard, or appropriate security measures and knowingly, recklessly, or negligently left its

customers’ Personal Information, including that of Plaintiff and the other Class members,

inadequately protected and vulnerable to one of the largest cyber-attacks and data thefts in U.S.

history.

         44.       On information and belief, among Capital One’s failures in this respect included its

failure to establish adequate firewalls to handle a server intrusion contingency and failure to detect

and provide prompt and adequate warnings of security breaches.

         45.       The investigations into Capital One’s failures have only just begun. The Federal

Bureau of Investigation is continuing to investigate the Data Breach. Further, Attorney General

of New York Letitia James pledged to investigate Capital One’s breach and the safeguards missing

in Capital One’s system that lead to a hack of 100 million U.S. consumers: “It is becoming far too

commonplace that financial institutions are susceptible to hacks, begging the questions: Why do




32
     Id. at ¶14.

                                                  - 13 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 14Page
                                                           of 2715
                                                                 PageID#
                                                                   of 33 14



these breaches continue to take place? And are companies doing enough to prevent future data

breaches?” 33

        F.       Capital One Knew or Should Have Known That the Server Was
                 Vulnerable to Attack

        46.      Capital One knew or should have known that its below industry-standard security

systems and unreasonably vulnerable technologies would render the Server an aim of attack by

third-parties.

        47.      Despite the ever-existing threat of a security breach, particularly ones targeting the

financial services industry, and despite Capital One’s actual knowledge of the vulnerabilities of its

computer systems from prior data breaches, Capital One recklessly, negligently, and unreasonably

failed to implement adequate safeguards to protect the Sever, and failed to take steps to protect

Plaintiff’s and the other Class members’ Personal Information stored on the Server.

        G.       The Importance of Protecting Personal Information

        48.      Consumers have a vested interest in protecting all of their confidential or private

information, ranging from their addresses, dates of birth, bank account information, credit card

information, debit card information, social security numbers, asset information, employment

information and other Personal Information.

        49.      The significant impact identity theft can have on consumers, and the extreme

financial ramification the failure to secure personal information can cause, has led to the enactment

of numerous privacy-related laws aimed at protecting consumer information and requiring timely

disclosures of any breach, including, for example: (1) Virginia Personal Information Protection


33
    Quentin Fottrell, Everything you wanted to know about hacks and data breaches, but were
afraid to ask, MARKETWATCH (Aug. 1, 2019), https://www.marketwatch.com/story/100-million-
capital-one-customers-were-hacked-everything-you-need-to-know-about-data-breaches-but-are-
afraid-to-ask-2019-07-30 (Hereinafter, “Afraid to Ask”).

                                                 - 14 -
      CaseCase
           1:19-cv-01006
               MDL No. 2915
                         Document
                             Document
                                  1 Filed
                                      19-308/01/19
                                            Filed 08/07/19
                                                    Page 15Page
                                                            of 2716
                                                                  PageID#
                                                                    of 33 15



Act, Va. Civ. Code §59.1-442, et seq.; (2) the Virginia Data Breach Notification Law, Va. Criminal

Code §18.2, et seq.; (2) Gramm-Leach-Bliley Act; (3) Fair Credit Reporting Act; (4) Fair and

Accurate Credit Transactions Act; (5) Federal Trade Commission Act, 15 U.S.C. §§41-58; (6)

Driver’s Privacy Protection Act; (7) HIPPA; (8) The Privacy Act of 1974; (9) Social Security Act

Amendments of 1990; (10) E-Government Act of 2002; and (11) Federal Information Security

Management Act of 2002.

        50.     Protection of consumers’ private information is obviously critical. Capital One has

openly acknowledged, “Safeguarding our customers’ information is essential to our mission and

our role as a financial institution.” 34

        51.     Capital One’s July 29, 2019 announcement also included a clear acknowledgment

by the company’s CEO that the breach of its customers’ Personal Information was cause for fear

and concern: “I am deeply sorry for what has happened . . . I sincerely apologize for the

understandable worry this incident must be causing those affected[.]” 35

        52.     Consumers are at the mercy of the security measures or controls utilized by those

entities that use or maintain their confidential or private information. Consumers, likewise, have

no ability to ascertain whether their private information is being adequately protected or, worse, if

their private information has been compromised, in any way. Where, as here, Personal Information

is and has been inadequately protected, and the entity maintaining that information conceals the

inadequate safety measures and the possibility that a breach occurred or is occurring, consumers



34
     Breach Notification.
35
    Breach Notification; see also Christian Berthelsen, Matt Day, and William Turton, Capital
One Says Breach Hit 100 Million Individuals in U.S., BLOOMBERG (July 29, 2019),
https://www.bloomberg.com/news/articles/2019-07-29/capital-one-data-systems-breached-by-
seattle-woman-u-s-says?srnd=cybersecurity.

                                               - 15 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 16Page
                                                           of 2717
                                                                 PageID#
                                                                   of 33 16



become highly vulnerable to identity theft and are hamstrung in their ability to timely react to

protect themselves from identity theft following a data breach.

       H.      Capital One’s Failures Have Harmed Plaintiff and the Other Class
               Members

       53.     As a result of the Data Breach, Plaintiff and the Other Class members were deprived

of the value in their Personal Information and now face an increased risk of identity theft identity

theft, and the constant fear, anxiety, and hardship that comes with it, as well as lost time and money

required to take steps to protect themselves from identity theft.

       54.     Indeed, Personal Information is a valuable commodity. A “cyber black-market”

exists in which criminals openly sell and trade stolen credit card numbers and other personally

identifiable information on a number of Internet websites, including on the heavily encrypted

“Dark Web,” which is difficult for authorities to monitor.

       55.     The minimally necessary steps to mitigate (but not eliminate) the threat of identity

theft faced by Plaintiff and the Class members are time-consuming and burdensome. Plaintiff and

the Class members will be forced to replace their credit and debit cards and to update their payment

information on all automatic payment accounts, and victims must add themselves to credit fraud

watch lists, which substantially impairs their ability to obtain additional credit. Immediate notice

of the Data Breach (which Capital One failed to provide) was essential to obtain the best protection

afforded by these services.

       56.     Capital One claims that is providing its impacted customers with two years of free

credit monitoring. But two years of monitoring – without any insurance against identity theft – is

woefully insufficient to protect Plaintiff and the Class members from the harm Capital One caused

because Personal Information can exist on the Dark Web for years before it is used to steal a

person’s identity. Exposure of data that cannot be changed, such as Social Security numbers, are

                                                - 16 -
      CaseCase
           1:19-cv-01006
               MDL No. 2915
                         Document
                             Document
                                  1 Filed
                                      19-308/01/19
                                            Filed 08/07/19
                                                    Page 17Page
                                                            of 2718
                                                                  PageID#
                                                                    of 33 17



“the hallmarks of particularly severe data breaches.” 36 Credit monitoring only looks for changes

on a credit report, that indicates an unauthorized user is attempting to open accounts using an

identity fraud victim’s Personal Information, but it does not, for instance, prevent someone from

taking out a loan in the victim’s name. 37

           57.    Moreover, while Capital One vaguely promised to learn from its mistakes, it has

notably not committed to concretely changing its security practices or investing more into its

security infrastructure and breach detection systems, leaving its customers open to future attacks.

It stated in its July 29, 2019 press release: “Beyond the adjusting item in 2019, we expect any

incremental investments in cybersecurity to be funded within our current budget.” 38

           I.     Impact of the Breach of Plaintiff

           58.    Plaintiff maintains three Capital One credit cards, including two Spark® Visa

Signature business accounts and a Visa Signature personal account.

           59.    Plaintiff opened each of these accounts between 2005 and 2019. When doing so,

he was required to and did provide Capital One with his Personal Information, including his name,

mailing address, phone number, email address, date of birth, gender, social security number, and

salary history.

           60.    Plaintiff believed that Capital One took all reasonable, necessary, legally required,

and industry standard security measures to protect his Personal Information, and that his Personal

Information would remain private. Plaintiff would not have provided Capital One with his

Personal Information, nor would he have signed up for any Capital One credit card accounts and


36
     Afraid to Ask.
37
     Id.
38
     Breach Notification.

                                                 - 17 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 18Page
                                                           of 2719
                                                                 PageID#
                                                                   of 33 18



paid the fees associated therewith, had he known that Capital One’s data security measures were

inadequate to protect that information.

       61.     As a result of Capital One’s failure to protect his Personal Information, Plaintiff

suffered injuries and damages, including, but not limited to, loss in value of his Personal

Information, an increased risk of identity theft, and loss of time and money spent to protect himself

from the foreseeable risk of fraud and identify theft.

                               CLASS ACTION ALLEGATIONS

       62.     Plaintiff brings this class action under Federal Rules of Civil Procedure 23(a),

23(b)(2), 23(b)(3), and/or 23(c)(4), on behalf of himself and all others similarly situated as

members of the following class:

       All persons in the United States who provided personal information to Capital
       One and whose personal information was compromised or accessed as a result
       of the data breach first disclosed by Capital One on July 29, 2019 (the “Class”).

       63.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class may be expanded or narrowed by amendment or

amended complaint. Specifically excluded from the proposed Class are the Defendants, their

officers, directors, agents, trustees, parents, children, corporations, trusts, representatives,

employees, principals, servants, partners, joint venturers, or entities controlled by the Defendants,

and their heirs, successors, assigns, or other persons or entities related to or affiliated with the

Defendants and/or their officers and/or directors, or any of them; the Judge assigned to this action,

and any member of the Judge’s immediate family.

       64.     Numerosity. The members of the Class are so numerous that their individual

joinder is impracticable. Plaintiff is informed and believes, and on that basis alleges, that the

proposed Class contain many millions of members. The precise number of Class members is

unknown to Plaintiff. The true number of Class members is known by the Defendants, however,
                                               - 18 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 19Page
                                                           of 2720
                                                                 PageID#
                                                                   of 33 19



and thus, class members may be notified of the pendency of this action by first class mail,

electronic mail, and/or by published notice.

        65.     Existence and Predominance of Common Questions of Law and Fact. Common

questions of law and fact exist as to all members of the Class and predominate over any questions

affecting only individual Class members. These common legal and factual questions include, but

are not limited to, the following:

                (a)     whether Capital One engaged in the wrongful conduct alleged herein;

                (b)     whether Capital One owed a legal duty to Plaintiff and the other Class

members to exercise due care in collecting, storing, and safeguarding their Personal Information;

                (c)     whether Capital One negligently or recklessly breached legal duties owed

to Plaintiff and the other Class members to exercise due care in collecting, storing, and

safeguarding their Personal Information;

                (d)     whether Capital One failed to implement and maintain reasonable securities

practices and procedures to protect against the Data Breach;

                (e)     whether Capital One’s conduct was negligent or willful;

                (f)     whether Capital One was unreasonable in its delay of notifying affected

customers of the Data Breach;

                (g)     whether Plaintiff and the other Class members are entitled to actual,

statutory, punitive, or other forms of damages, and other monetary relief; and

                (h)     whether Plaintiff and the other Class members are entitled to equitable

relief, including, but not limited to, injunctive relief and restitution.

        66.     Typicality. Plaintiff’s claims are typical of the claims of the other Class members

because, among other things, Plaintiff and the other Class members were injured through the


                                                 - 19 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 20Page
                                                           of 2721
                                                                 PageID#
                                                                   of 33 20



substantially uniform misconduct described above. Plaintiff herein is advancing the same claims

and legal theories on behalf of himself and all other Class members, and there are no defenses

available to Capital One that are unique to Plaintiff.

       67.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the members of the Class. Plaintiff has retained counsel highly experienced in complex

consumer class action litigation, and Plaintiff intends to prosecute this action vigorously. Plaintiff

has no adverse or antagonistic interests to those of the Class.

       68.     Superiority. A class action is superior to all other available means for the fair and

efficient adjudication of this controversy. The damages or other financial detriment suffered by

individual Class members is outweighed by the burden and expense that would be entailed by

individual litigation of their claims against Defendants. It would thus be virtually impossible for

the Class, on an individual basis, to obtain effective redress for the wrongs done to them.

Furthermore, even if Class members could afford such individualized litigation, the court system

could not. Individualized litigation would create the danger of inconsistent or contradictory

judgments arising from the same set of facts. Individualized litigation would also increase the

delay and expense to all parties and the court system from the issues raised by this action. By

contrast, the class action device provides the benefits of adjudication of these issues in a single

proceeding, economies of scale, and comprehensive supervision by a single court, and presents no

unusual management difficulties under the circumstances here.

       69.     In addition, the Class may be also certified because:

               (a)     the prosecution of separate actions by individual Class members would

create a risk of inconsistent or varying adjudication with respect to individual Class members that

would establish incompatible standards of conduct for the Defendants;


                                                - 20 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 21Page
                                                           of 2722
                                                                 PageID#
                                                                   of 33 21



               (b)     the prosecution of separate actions by individual Class members would

create a risk of adjudications with respect to them that would, as a practical matter, be dispositive

of the interests of other Class members not parties to the adjudications, or substantially impair or

impede their ability to protect their interests; and/or

               (c)     Defendants have acted or refused to act on grounds generally applicable to

the Class thereby making appropriate final declaratory and/or injunctive relief with respect to the

members of the Class as a whole.

       70.     In the alternative, certain issues presented in this action are suitable for certification

under Fed. R. Civ. P. 23(c)(4).

                                              COUNT I

                                            Negligence
                                        On Behalf of the Class

       71.     Plaintiff repeats, realleges, and incorporates by reference the allegations contained

above, as though fully stated herein.

       72.     Capital One owed a duty to Plaintiff and the other Class members to exercise

reasonable care in safeguarding and protecting their Personal Information in its possession from

being compromised, lost, stolen, misused, and or/disclosed to unauthorized parties. This duty

included, among other things, designing, maintaining, and testing Capital One’s security systems

to ensure that Plaintiff’s and the other Class members’ Personal Information in Capital One’s

possession was adequately secured and protected. Capital One further had a duty to implement

processes that would detect a breach of its security system in a timely manner.

       73.     Capital One also had a duty to timely discover and disclose to Plaintiff and the other

Class members that their Personal Information had been, or was reasonably believed to have been,

compromised. Timely discovery and disclosure was necessary so that, among other things,

                                                 - 21 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 22Page
                                                           of 2723
                                                                 PageID#
                                                                   of 33 22



Plaintiff and the other Class members could take appropriate measures to avoid unauthorized

charges to their credit/debit card accounts, monitor their account information and credit reports for

fraudulent activity, and freeze their accounts and credit reports as needed.

        74.        Capital One breached its duty to exercise reasonable care in safeguarding and

protecting Plaintiff’s and the other Class members’ Personal Information in its possession by

failing to adopt, implement, and maintain adequate security measures to safeguard Plaintiff’s and

the other Class members’ Personal Information; failing to adequately monitor the security of the

Server; allowing unauthorized access to Plaintiff’s and the other Class members’ Personal

Information stored on the Server; and failing to recognize in a timely manner that the Server had

been breached.

        75.        Capital One breached its duty to timely disclose that Plaintiff’s and the other Class

members’ Personal Information in its possession had been, or was reasonably believed to have

been, stolen or compromised.

        76.        But for Capital One’s wrongful and negligent breach of its duties owed to Plaintiff

and the other Class members, their Personal Information would not have been compromised, and

they would not have suffered the injury and damages alleged herein.

        77.        The injury and harm suffered by Plaintiff and the other Class members was the

reasonably foreseeable result of Capital One’s failure to exercise reasonable care in safeguarding

and protecting Plaintiff’s and the other Class members’ Personal Information within its possession.

Capital One knew or should have known that its systems and technologies for processing and

securing Plaintiff’s and the other Class members’ Personal Information had security

vulnerabilities.




                                                  - 22 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 23Page
                                                           of 2724
                                                                 PageID#
                                                                   of 33 23



       78.     As a result of Capital One’s negligence, Plaintiff and the other Class members

incurred economic damages relating to expenses for credit monitoring and loss of use of their

credit, debit, or bank cards.

                                             COUNT II

                                         Unjust Enrichment
                                        On Behalf of the Class

       79.     Plaintiff repeats, realleges, and incorporates by reference the allegations contained

above, as though fully stated herein.

       80.     Plaintiff and the other Class members conferred benefits on Capital One by paying

for products and services, including interest rates on credit cards, security payments for secured

cards, and annual credit cards fees.

       81.     Capital One knowingly and willingly accepted monetary benefits paid for the goods

and services by Plaintiff and the other Class members, but failed to honor its obligations to them,

including the protection of their Personal Information.

       82.     Under the circumstances described herein, it is inequitable for Capital One to retain

the monetary benefits at the expense of Plaintiff and the other Class members.

       83.     By engaging in the conduct described above, Capital One has been unjustly

enriched at the expense of Plaintiff and the other Class members. Under the circumstances, it

would be contrary to equity and good conscience to permit Capital One to retain the ill-gotten

benefits that Capital One received in light of the violations of law detailed herein.

       84.     As a result of Capital One’s unjust enrichment, Plaintiff and the other Class

members have suffered injury and are entitled to reimbursement, restitution, and disgorgement by

Capital One of the benefit conferred by Plaintiff and the other Class members.




                                                - 23 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 24Page
                                                           of 2725
                                                                 PageID#
                                                                   of 33 24



                                            COUNT III

                                   Breach of Implied Contract
                                     On Behalf of the Class

       85.     Plaintiff repeats, realleges, and incorporates by reference the allegations contained

above, as though fully stated herein.

       86.     The Personal Information of Plaintiff and the Class members was provided to

Capital One in exchange for goods and services provided by Capital One. Explicit and implicit in

this transaction was a covenant for Capital One to undertake reasonable efforts to safeguard,

protect, and secure this information. Also implicit in this transaction was a covenant for Capital

One to promptly notify its customers in the event that this information was compromised or at risk.

       87.     Capital One’s recognition of these covenants and obligations is implicit in its

representations to Plaintiff and the Class regarding the importance of maintaining security

measures to protect Personal Information.

       88.     This implied contract required Capital One to safeguard the Personal Information

of Plaintiff and the Class and prevent that information from being compromised and/or stolen.

       89.     Capital One did not safeguard and protect the private and confidential information

of Plaintiff and the Class and failed to adequately prevent that information from being

compromised or available for unauthorized dissemination. To the contrary, Capital One allowed

this information to be disclosed to unauthorized parties.

       90.     As a result, Capital One breached its implied contract with Plaintiff and the Class,

thereby causing injury to Plaintiff and the Class.




                                               - 24 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 25Page
                                                           of 2726
                                                                 PageID#
                                                                   of 33 25



                                             COUNT IV

                                             Bailment
                                        On Behalf of the Class

       91.       Plaintiff repeats, realleges, and incorporates by reference the allegations contained

above, as though fully stated herein.

       92.       Plaintiff and the other Class members delivered and entrusted their Personal

Information to Capital One for the sole purpose of obtaining certain accommodations.

       93.       During the time of bailment, Capital One owed Plaintiff and the other Class

members a duty to safeguard their Personal Information stored on the Server by maintaining

reasonable security procedures and practices to protect such information. As alleged herein,

Capital One breached this duty.

       94.       As a result of Capital One’s breach of this duty, Plaintiff and the other Class

members have been harmed as alleged herein.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the other Class members,

respectfully request that this Court enter an Order:

       A.        Certifying the Class under Federal Rule of Civil Procedure 23(a), 23(b)(2), and

23(b)(3), appointing Plaintiff as Class Representative, and appointing his undersigned counsel as

Class Counsel;

       B.        For an award of equitable, injunctive and declaratory relief described herein,

including judicial supervision of Defendants and a judicial determination of the rights and

responsibilities of the parties regarding the remains that are the subject to this action;

       C.        Finding that Capital One’s conduct was negligent, deceptive, unfair, and unlawful

as alleged herein;


                                                - 25 -
     CaseCase
          1:19-cv-01006
              MDL No. 2915
                        Document
                            Document
                                 1 Filed
                                     19-308/01/19
                                           Filed 08/07/19
                                                   Page 26Page
                                                           of 2727
                                                                 PageID#
                                                                   of 33 26



       D.      Enjoining Capital One from engaging in the negligent, deceptive, unfair, and

unlawful business practices alleged herein;

       E.      Awarding Plaintiff and the other Class members actual, compensatory, and

consequential damages;

       F.      Awarding Plaintiff and the other Class members statutory damages;

       G.      Awarding Plaintiff and the other Class members punitive damages;

       H.      Awarding Plaintiff and the other Class members restitution and disgorgement;

       I.      Requiring Capital One to provide appropriate credit monitoring services to Plaintiff

and the other Class members;

       J.      Awarding pre-judgment and post-judgment interest;

       K.      Awarding reasonable attorneys’ fees and costs, including expert witness fees; and

       L.      Granting such other relief as the Court deems just and proper.

                                 JURY TRIAL DEMANDED

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of all

claims in this Class Action Complaint so triable.

 DATED: August 1, 2019                         SILVERMAN THOMPSON SLUTKIN
                                                 & WHITE LLC


                                                                       /s/
                                               JODIE E. BUCHMAN (VSB NO. 91929)
                                               jbuchman@mdattorney.com
                                               PIERCE C. MURPHY (VSB No. 87842)
                                               pmurphy@mdattorney.com
                                               201 N. Charles Street, 26th Floor
                                               Baltimore, Maryland 21201
                                               Telephone: 410/385-2225
                                               410/547-2432 (fax)




                                              - 26 -
CaseCase
     1:19-cv-01006
         MDL No. 2915
                   Document
                       Document
                            1 Filed
                                19-308/01/19
                                      Filed 08/07/19
                                              Page 27Page
                                                      of 2728
                                                            PageID#
                                                              of 33 27




                                 ROBBINS GELLER RUDMAN
                                   & DOWD LLP
                                 STUART A. DAVIDSON
                                 (Pro Hac Vice Pending)
                                 sdavidson@rgrdlaw.com
                                 CHRISTOPHER C. GOLD
                                 (Pro Hac Vice Pending)
                                 cgold@rgrdlaw.com
                                 DOROTHY P. ANTULLIS
                                 (Pro Hac Vice Pending)
                                 dantullis@rgrdlaw.com
                                 120 East Palmetto Park Road, Suite 500
                                 Boca Raton, FL 33432
                                 Telephone: 561/750-3000
                                 561/750-3364 (fax)

                                 MARK S. REICH
                                 (Pro Hac Vice Pending)
                                 mreich@rgrdlaw.com
                                 58 South Service Road, Suite 200
                                 Melville, NY 11747
                                 Telephone: 631/367-7100
                                 631/367-1173 (fax)

                                 COHEN & MIZRAHI, LLP
                                 DANIEL C. COHEN
                                 (Pro Hac Vice Pending)
                                 dan@cml.legal
                                 EDWARD Y. KROUB
                                 (Pro Hac Vice Pending)
                                 edward@cml.legal
                                 300 Cadman Plaza W., 12th Floor
                                 Brooklyn, NY 11201
                                 Telephone: 929/575-4175
                                 929/575-4195 (fax)

                                 Attorneys for Plaintiff and the Class




                                - 27 -
                           CaseCase
                                1:19-cv-01006
                                    MDL No. 2915
                                              Document
                                                 Document
                                                       1-1 19-3
                                                            Filed 08/01/19
                                                                  Filed 08/07/19
                                                                            Page Page
                                                                                 1 of 229
                                                                                       PageID#
                                                                                          of 33 28
JS 44 (Rev. 0/16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
EMANUYEL AMINOV, ET AL.                                                                                     CAPITAL ONE FINANCIAL CORPORATION, ET AL.


    (b) County of Residence of First Listed Plaintiff             QUEENS                                      County of Residence of First Listed Defendant               FAIRFAX
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Jodie E. Buchman, Esq., Pierce C. Murphy, Esq.
Silverman Thompson Slutkin White LLC; (410) 385-2225,201 N. Charles
St, Ste 2600, Baltimore, MD 21201

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4      u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2     u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           u 3     u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                   u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                         3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                    u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                   u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                       u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 840 Trademark                    u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                                                  u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards          u   861 HIA (1395ff)               u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                     Act                          u   862 Black Lung (923)           u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management              u   863 DIWC/DIWW (405(g))         u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal                  Relations                    u   864 SSID Title XVI                   Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage          u 740 Railway Labor Act             u   865 RSI (405(g))               u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 751 Family and Medical                                               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability               Leave Act                                                       u 893 Environmental Matters
                                             Medical Malpractice                                     u 790 Other Labor Litigation                                           u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement             FEDERAL TAX SUITS                      Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           u 870 Taxes (U.S. Plaintiff        u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                                                      or Defendant)               u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                    Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                         u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                   u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                     Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 u.s.c. Section 1332(d)
VI. CAUSE OF ACTION Brief description of cause:
                                           Injunctive Relief, Negligence, Unjust Enrichment, Bailment due to Data Breach
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/01/2019                                                              /s/ Jodie E. Buchman
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE
                         CaseCase
JS 44 Reverse (Rev. 0/16)    1:19-cv-01006
                                  MDL No. 2915
                                            Document
                                               Document
                                                     1-1 19-3
                                                          Filed 08/01/19
                                                                Filed 08/07/19
                                                                          Page Page
                                                                               2 of 230
                                                                                     PageID#
                                                                                        of 33 29
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
8/7/2019                                              CM/ECF
                         Case MDL No. 2915 Document 19-3     - vaed08/07/19 Page 31 of 33
                                                          Filed
                                                                                                              JURY

                                    U.S. District Court
                         Eastern District of Virginia - (Alexandria)
                   CIVIL DOCKET FOR CASE #: 1:19-cv-01006-RDA-JFA


 Aminov v. Capital One Financial Corporation et al                             Date Filed: 08/01/2019
 Assigned to: District Judge Rossie D. Alston, Jr                              Jury Demand: Plaintiff
 Referred to: Magistrate Judge John F. Anderson                                Nature of Suit: 380 Personal
 Cause: 28:1332 Diversity-Property Damage                                      Property: Other
                                                                               Jurisdiction: Diversity
 Plaintiff
 Emanuyel Aminov                                                  represented by Pierce Christopher Murphy
 Individually and on Behalf of All                                               Silverman Thompson Slutkin White
 Others Similarly Situated                                                       LLC (MD)
                                                                                 201 N Charles St
                                                                                 26th Floor
                                                                                 Baltimore, MD 21201
                                                                                 410-385-2225
                                                                                 Email: pmurphy@mdattorney.com
                                                                                 ATTORNEY TO BE NOTICED

                                                                                Jodie Elizabeth Buchman
                                                                                Silverman Thompson Slutkin White
                                                                                LLC (MD)
                                                                                201 N Charles St
                                                                                26th Floor
                                                                                Baltimore, MD 21201
                                                                                410-385-2225
                                                                                Fax: 410-547-2432
                                                                                Email: jbuchman@mdattorney.com
                                                                                ATTORNEY TO BE NOTICED
 Defendant
 Capital One Financial Corporation
 Defendant
 Capital One Bank (USA), N.A.
 Defendant
 Capital One, N.A.

https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?108300536970688-L_1_0-1                                             1/3
8/7/2019                                              CM/ECF
                         Case MDL No. 2915 Document 19-3     - vaed08/07/19 Page 32 of 33
                                                          Filed


  Date Filed # Docket Text
  08/01/2019 1 Complaint with Jury Demand against Capital One Financial Corporation,
               Capital One Bank (USA), N.A., Capital One, N.A. (Class Action) ( Filing fee
               $ 400, receipt number 0422-6768789.), filed by Emanuyel Aminov.
               (Attachments: # 1 Civil Cover Sheet)(Buchman, Jodie) Modified text on
               8/2/2019 (klau, ). (Entered: 08/01/2019)
  08/02/2019               Initial Case Assignment to District Judge T. S. Ellis, III and Magistrate Judge
                           John F. Anderson. (klau, ) (Entered: 08/02/2019)
  08/02/2019               Case Reassigned to District Judge Rossie D. Alston, Jr. District Judge T. S.
                           Ellis, III no longer assigned to the case. (rban, ) (Entered: 08/02/2019)
  08/05/2019 2 Motion to appear Pro Hac Vice by Stuart A. Davidson and Certification of
               Local Counsel Pierce C. Murphy Filing fee $ 75, receipt number 0422-
               6773014. by Emanuyel Aminov. (Murphy, Pierce) (Entered: 08/05/2019)
  08/05/2019 3 Motion to appear Pro Hac Vice by Christopher C. Gold and Certification of
               Local Counsel Pierce C. Murphy Filing fee $ 75, receipt number 0422-
               6773032. by Emanuyel Aminov. (Murphy, Pierce) (Entered: 08/05/2019)
  08/05/2019 4 Motion to appear Pro Hac Vice by Dorothy P. Antullis and Certification of
               Local Counsel Pierce C. Murphy Filing fee $ 75, receipt number 0422-
               6773038. by Emanuyel Aminov. (Murphy, Pierce) (Entered: 08/05/2019)
  08/06/2019 5 ORDER granting 2 Motion for Pro hac vice. Signed by District Judge Rossie
               D. Alston, Jr on 08/06/2019. (dvanm, ) (Entered: 08/06/2019)
  08/06/2019 6 ORDER granting 3 Motion for Pro hac vice. Signed by District Judge Rossie
               D. Alston, Jr on 08/06/2019. (dvanm, ) (Entered: 08/06/2019)
  08/06/2019 7 ORDER granting 4 Motion for Pro hac vice. Signed by District Judge Rossie
               D. Alston, Jr on 08/06/2019. (dvanm, ) (Entered: 08/06/2019)



                                                    PACER Service Center
                                                          Transaction Receipt
                                                            08/07/2019 11:46:00
                                   PACER                                          Client
                                                      rg5089:4164300:4164056
                                   Login:                                         Code:
                                                                                            1:19-
                                                                                            cv-
                                                                                  Search
                                   Description: Docket Report                               01006-
                                                                                  Criteria:
                                                                                            RDA-
                                                                                            JFA

https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?108300536970688-L_1_0-1                                      2/3
8/7/2019                                              CM/ECF
                         Case MDL No. 2915 Document 19-3     - vaed08/07/19 Page 33 of 33
                                                          Filed
                                   Billable           2                   Cost:   0.20
                                   Pages:




https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?108300536970688-L_1_0-1                     3/3
